Citation Nr: 1619560	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-41 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 27, 2006 for the grant of service connection for spondylosis with bulging disc L4 (hereinafter a "lumbar spine disability"), to include whether there was clear and unmistakable error (CUE) in a prior November 1980 rating decision that denied entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an earlier effective date prior to April 27, 2006 for the grant of service connection for a lumbar spine disability.  The Veteran appeals the denial of an earlier effective date.

The Veteran testified before a Veterans Law Judge (VLJ) at a February 2011 Travel Board hearing.  A transcript of this hearing is of record.  The Veteran was later informed that the VLJ who held that hearing had since retired from the Board.  In an August 2014 response, the Veteran declined the opportunity to attend another hearing.  Statements made during his hearing suggested that the Veteran was raising a claim of entitlement to an earlier effective date for the grant of service connection based on CUE.  

In January 2012, the Board remanded the issue of entitlement to an earlier effective date for additional development.  Clarification of the Veteran's intent to file a CUE claim was sought.  Recognizing that the Veteran could not file a freestanding claim for an earlier effective date to overcome the finality of a prior decision, the Board requested that the RO confirm the date that the Veteran received notice of the December 2006 rating decision that granted service connection for a lumbar spine disability.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  A February 2012 supplemental statement of the case (SSOC) reflects that the RO was unable to verify the date of the notification letter associated with the December 2006 rating decision.  

In October 2014, the Board again remanded the issue of entitlement to an earlier effective date.  After the Veteran had essentially asserted a claim for revision based on CUE regarding a November 1980 rating decision, which denied service connection for a back disorder (see March 2012 statement), the Board properly referred the CUE claim for initial adjudication by the RO.  Finding that the earlier effective date and CUE claims were inextricably intertwined, the Board remanded the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The RO complied with the remand directives by initially adjudicating the CUE claim in an August 2015 SSOC.  Although the Veteran asserted his disagreement with the decision to deny the CUE claim, such statement was not required to initiate an appeal.  However, the statement demonstrates that the Veteran had another opportunity to present evidence and argument following the initial adjudication of the CUE claim.  As the Board already had jurisdiction of the earlier effective date and CUE claims by virtue of finding that they were inextricably intertwined, the matter has been properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  In November 1980, the RO denied the Veteran's claim for service connection for a back disorder.  The Veteran did not appeal this decision or submit new and material evidence within one year of notification of the decision, and thus it became final.

2.  At the time of the November 1980 rating decision, which did not establish service connection for a back disorder, the correct facts were before the adjudicator, there was no undebatable error which would have changed the outcome, and the law that existed at the time was correctly applied.  

3.  In September 2004, the RO denied the Veteran's petition to reopen a claim for service connection for a back disorder.  The Veteran did not appeal this decision or submit new and material evidence within one year of notification of the decision, and thus it became final.  

4.  On March 13, 2006, the RO received the Veteran's petition to reopen a claim for service connection for a back disorder.  There is no probative evidence of an earlier pending claim, either formal or informal.  


CONCLUSIONS OF LAW

1.  The November 1980 and September 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  The November 1980 rating decision that denied entitlement to service connection for a back disorder was not clearly and unmistakably erroneous.  38 U.S.C.A § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2015).

3.  The criteria for an earlier effective date of March 13, 2006, but no earlier, for the grant of service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes duties to notify and assist claimants for VA benefits.

With regard to the CUE claim, the provisions of the VCAA are not applicable.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board, therefore, finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.  To the extent that the Veteran seeks an earlier effective date for reasons other than CUE, when a claim for service connection has been granted and there is disagreement as to "downstream" - for example, the degree of disability or the effective date - the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Dingess/Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

II. Analysis

The Veteran is seeking an earlier effective date for service connection for a lumbar spine disability, to include on the basis of CUE in a prior November 1980 rating decision.  In brief, service connection for a lumbar spine disability was granted in a December 2006 rating decision and an effective date of April 27, 2006, the date of a petition to reopen, was initially assigned.  However, the Veteran asserts that his grant of service connection should have been awarded prior to April 27, 2006.  The Veteran asserts that service connection for a lumbar spine disability should be granted back to 1980 when he filed his initial claim for benefits for a back disorder.  See December 2007, January 2009 and March 2012 statements and February 2011 Board hearing transcript.

The Veteran did indeed file a claim for VA benefits due to his back in 1980.  In July 1980, the Veteran underwent a VA examination. Upon examination of his spine and normal radiographic results, the VA examiner found no evidence of a current back disorder.  The VA examiner noted that the Veteran had a pinched nerve in the lower back by history.  Based on the results of the examination, the RO denied service connection for a back disorder because there was no evidence of a current diagnosis.  

The Veteran alleges that the failure to grant service connection for a back disorder in November 1980 constitutes CUE.  Essentially, the Veteran argues that because he was ultimately granted service connection for a lumbar spine disability based on the assertion that his current lumbar spine disability was related to the low back symptoms he had during service, that his original service connection denial in 1980 was in error.  

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

The law and regulations in effect at the time of the November 1980 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 310 (West 1976) [now codified at 38 U.S.C.A. § 1110 (West 2014)]; 38 C.F.R. § 3.303 (1980).  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the first year following active service.  38 U.S.C. 310 (West 1976); 38 C.F.R. § 3.307, 3.309 (1980).  In the absence of chronicity, continuity of symptomatology following discharge is required.  38 C.F.R. § 3.303(b) (1980).  Service connection may also be granted when all of the evidence demonstrates that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1980).

At the time of the November 1980 rating decision, the evidence before the VA included the Veteran's claim, his service treatment records, and the July 1980 VA examination report, including radiographic findings.  None of the medical evidence before VA at that time suggested that the Veteran had a current back disorder.  The RO noted that the Veteran's service treatment records documented several complaints of back problems; however, at the time of his VA examination, the Veteran did not exhibit any pathology to establish a current diagnosis for a back disorder.  

To the extent that the Veteran argues that the VA examiner's conclusion was incorrect, the questions of adequacy of development of the record, or adequacy of the VA medical examinations are not valid bases for CUE in a prior adjudication, because those issues relate to evidence not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Therefore, on the evidence of record at the time of the November 1980 rating decision, and the law as it stood at that time, the Board concludes that the November 1980 rating decision did not contain CUE.

In summary, it cannot be said that there was undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the November 1980 rating decision, which denied service connection for a back disorder.  

Now that it has been determined that the RO did not err in its denial of service connection for a back disorder in the November 1980 rating decision, the Board must consider whether the Veteran is entitled to an earlier effective date prior to April 27, 2006 for the grant of service connection for a lumbar spine disability.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e) .

The regulatory scheme concerning "claims" has recently been revised.  See 79 FR 57695, Sept. 25, 2014.  As the claims at issue in the appeal were filed before this revision, the prior regulatory provisions apply.  A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A "Claim-Application means a formal or informal communication is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servile v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).

In November 1980, the RO denied the Veteran's claim for service connection for a back disorder, because a July 1980 VA examination found no current diagnosis for a back disorder.  The Veteran did not appeal the decision or submit any new and material evidence within the one-year appeal period, and thus it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).  In September 2004, the RO denied the Veteran's petition to reopen the claim for service connection for a back disorder, because there was no new and material evidence presented to show a current diagnosis for a back disorder.  The Veteran did not appeal the decision or submit any new and material evidence within the one-year appeal period, and thus it is final.  Id.  

On April 27, 2006, the Veteran submitted a statement that was construed as a petition to reopen his claim for service connection for a back disorder.  In December 2006, the RO granted service connection for a lumbar spine disability and assigned an effective date of April 27, 2006.  Subsequently, in a December 2007 statement, the Veteran appealed for an earlier effective date. 

Initially, the Board must address whether the Veteran has submitted a valid claim for an earlier effective date.  The Court of Appeals for Veterans Claims has held that once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to raise a claim for an earlier effective date, either for a grant of service connection or for an assigned disability rating that was established in a prior final decision.  

As discussed in the introduction, the Board sought clarification on remand for the notification date of the December 2006 rating decision.  The RO could not confirm such date.  The appeal period expires one year from the date on the notification letter.  38 C.F.R. § 20.302.  In this case, the Board cannot establish that the December 2006 rating decision appeal period expired, and thus became final, prior to the Veteran's December 2007 statement requesting an earlier effective date for the grant of service connection.  Thus, under these circumstances, the Board must proceed with the Veteran's earlier effective date as if it was properly filed.  Incidentally, the Board notes that the Veteran's rating decision was issued on December 20, 2006 and his earlier effective date claim was received on December 31, 2007; so, it is not unreasonable to conclude that the claim was likely received within the one-year appeal period.  Accordingly, the Board concludes that the Veteran's December 2007 statement will be construed as a timely filed NOD to the December 2006 rating decision granting service connection, and the Board may proceed to address the earlier effective date on the merits.  

Although the RO found that it first received the Veteran's petition to reopen his claim on April 27, 2006, the Board finds that the record includes a VA Form 21-4138 received on March 13, 2006 in which the Veteran articulates his request to reopen his claim for service connection for a back disorder.  Although the document is date-stamped as received by the North Carolina DVA (the Veteran's representative at the time) on March 8, 2006, the date stamp for VA receipt is March 13, 2006.  As noted above, the general rule regarding effective dates is that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the petition to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005).

There was no informal or formal communication received prior to March 13, 2006 and after the September 2004 rating decision that remained pending.  Thus, the Board finds that March 13, 2006 is the earliest possible effective date.  

Accordingly, the Veteran will be granted a revised effective date for service connection for a lumbar spine disability of March 13, 2006.  



ORDER

There was no CUE in the November 1980 rating decision which denied service connection for a back disorder, and the appeal as to this is issue is denied.

Entitlement to an earlier effective date of March 13, 2006, but no earlier, for the grant of service connection for a lumbar spine disability is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


